Title: To James Madison from Anthony Merry, 4 September 1806
From: Merry, Anthony
To: Madison, James



Sir,
Lancaster September 4th: 1806

I have received the Honor of your Letter of the 28th: of last Month, inclosing Copy of a Protection granted on the 19th: July 1797, by the Collector of the Customs at Philadelphia, to Robert Smith, who is stated to be an American Citizen and to have been recently impressed by His Majesty’s Ship Cleopatra.
Although I doubt, Sir, after what I had the Honor of stating to you in my Letter of the 18th: of last Month, whether this Document alone, unsupported by any collateral Evidence, will be considered by the Commander in Chief of His Majesty’s Ships on the Halifax Station as a sufficient Proof of the Seaman in Question being a Citizen of the United States, should there, on Inquiry, appear to be Testimony of his being a British Subject, I shall not fail to forward a Copy of the Protection, by the earliest Opportunity, to the Admiral, in order that the Man may be discharged immediately, if there should be no just Cause for his further Detention.  I have the Honor to be, with great Respect and Consideration, Sir, Your most obedient humble Servant

Ant: Merry

